UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6421


ANTOINE JERMAINE THORNTON,

                Petitioner - Appellant,

          v.

DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00443-JLK-RSB)


Submitted:   June 13, 2013                 Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoine Jermaine Thornton, Appellant Pro Se. James Milburn
Isaacs, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antoine Jermaine Thornton seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues    a    certificate      of   appealability.     28    U.S.C.

§ 2253(c)(1)(A) (2006).         A certificate of appealability will not

issue   absent    “a       substantial    showing      of   the   denial   of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).          When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).

             We have independently reviewed the record and conclude

that Thornton has not made the requisite showing.                  Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      DISMISSED




                                         2